Judgment, Supreme Court, New York County (Renee White, J.), rendered June 10, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of IV2 to &V2 years, unanimously affirmed.
Where the main objective of defense strategy in this "buy and bust” case was to persuade the jury that the nature of such an operation allows for manipulation of evidence and to discredit the testimony of the police witnesses for not using standard equipment that could have exculpated defendant, the People properly elicited background testimony from the officers describing the general mechanics of such operation (People v Cannady, 191 AD2d 330, lv denied 81 NY2d 1012). Concur—Carro, J. P., Ellerin, Kupferman and Rubin, JJ.